Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11, 13-20, 23, 25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose nor render obvious the combination set forth in claims 11 and 18.
In particular, for claims 11 and 18, the prior art of record does not disclose “wherein the predetermined power request is determined as a function of a gradient of a torque to be provided by the internal combustion engine.” The prior art, Habbani does not disclose the gradient of a torque being provided from the internal combustion engine. The next closest prior art Mueller (DE 10326935 A1 from applicant’s IDS) discloses engine revolution rate against time vs time graph in fig. 1 and fig. 2, but that discloses speed gradient, not torque gradient, and lacks teaching of the claim limitation “the connection between the internal combustion engine and the transmission is disconnected.” There is no apparent rationale for combining Habbani, Mueller, or any other prior arts to arrive at the claim invention, absent hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656